— Appeal by the defendant from a *830judgment of the Supreme Court, Kings County (Vinik, J.), rendered May 4, 1983, convicting him of grand larceny in the third degree and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738: People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.